Case 17-24454-GLT         Doc 308   Filed 09/09/19 Entered 09/09/19 13:14:57 Desc Main
                                   Document        Page 1 of 8
 9/6/2019                                                                         FILED Hearing
                      Form Order Approving Disclosure Statement and Scheduling Confirmation
                                                                                  9/9/19  12:29 pm
                                                                                     00021054.docx
                                                                                  CLERK
                       IN THE UNITED STATES BANKRUPTCY COURT                      U.S. BANKRUPTCY
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA COURT - :'3$

 In re:                                            :   Case No. 17-24454-GLT
                                                   :   Chapter 11
 APPALACHIAN LIGHTING                              :
 SYSTEMS, INC.,                                    :
                                                   :
                Debtor.                            :   Related to Dkt. No. 302 and 307
                                                   :

                          ORDER (I) APPROVING DISCLOSURE
                       STATEMENT; (II) SETTING DEADLINES; AND
                (III) SCHEDULING HEARING ON PLAN CONFIRMATION

                AND NOW, upon consideration of the Disclosure Statement to Accompany

 Debtor’s First Amended Chapter 11 Plan of Reorganization Dated September 5, 2019 [Dkt. No.

 302] (the “Disclosure Statement”) relating to Debtor’s First Amended Chapter 11 Plan of

 Reorganization Dated September 5, 2019 [Dkt. No. 301] (the “Plan”); and any objections to the

 disclosure statement having been resolved; and it appearing that the Court has jurisdiction over

 this matter; and due notice of the filing of the Disclosure Statement, the objection deadline, and

 the hearing thereon having been given; and just cause existing for the relief granted herein;

                THE COURT HEREBY FINDS:

                A.      In accordance with section 1125 of title 11 of the United States Code (the

 “Bankruptcy Code”) and Federal Bankruptcy Rule 3017(b), the Disclosure Statement is deemed

 to contain adequate information for all creditors and interest holders.

                NOW THEREFORE, it is hereby ORDERED, ADJUDGED, and DECREED

 that:

                1.      The Disclosure Statement is APPROVED for solicitation by the Debtor as

 provided herein.




 11218228.2
Case 17-24454-GLT       Doc 308      Filed 09/09/19 Entered 09/09/19 13:14:57           Desc Main
                                    Document      Page 2 of 8


               2.      A hearing to consider confirmation of the Plan and any objections thereto

 shall be held on October 24, 2019 at 1:30 p.m. in Courtroom A, United States Bankruptcy

 Court for the Western District of Pennsylvania, 54th Floor U.S. Steel Tower, 600 Grant Street,

 Pittsburgh, Pennsylvania 15219.

               3.      Objections to confirmation of the Plan, if any, must be in writing, must

 state the name of the objecting party, its interest in the chapter 11 case, the nature of the

 objection, and the basis for the objection, and must be filed with the Court and served in a

 manner so as to be received by the Debtor, counsel to the Debtor, and the United States

 Trustee by no later than October 17, 2019 at the following addresses:




           DEBTOR                        DEBTOR’S COUNSEL                  US TRUSTEE

      Appalachian Lighting         Daniel A. DeMarco                 ANDREW VARA, Acting
          Systems, Inc.             (Ohio Bar No. 0038920)            US Trustee for Region 3
        101 Randolph St.           Admitted Pro Hac Vice             Office of the U.S. Trustee
     Ellwood City, PA 16117        Christopher B. Wick               Liberty Center, Suite 970
                                    (Ohio Bar No. 0073126)             1001 Liberty Avenue
             Debtor                Admitted Pro Hac Vice               Pittsburgh, PA 15222
                                   HAHN LOESER & PARKS LLP
                                   200 Public Square, Suite 2800         United States Trustee
                                   Cleveland, Ohio 44114
                                   Telephone: (216) 621-0150
                                   Facsimile: (216) 241-2824
                                   E-Mail:
                                   dademarco@hahnlaw.com
                                   cwick@hahnlaw.com

                                   and

                                   Kirk B. Burkley
                                   (PA ID No. 89511)
                                   BERNSTEIN BURKLEY, P.C.
                                   707 Grant Street, Suite 2200\
                                   Gulf Tower
                                   Pittsburgh, PA 15219-1900
                                   Telephone: (412) 456-8108
                                   Facsimile: (412) 456-8135

                                                 2
Case 17-24454-GLT        Doc 308      Filed 09/09/19 Entered 09/09/19 13:14:57             Desc Main
                                     Document      Page 3 of 8


                                   Email:
                                   kburkley@bernsteinlaw.com

                                   Co-counsel for Debtor


                4.      The balloting deadline for voting on the Plan is October 17, 2019. All

 parties who are entitled to vote on the Plan must submit written ballots (either accepting or

 rejecting the Plan) to Debtor’s counsel at the address listed in paragraph 3 of this Order so

 that the ballot is received no later than October 17, 2019.

                5.      The Debtor shall file a Ballot Summary no later than October 21, 2019.

                6.      On or before September 12, 2019, the Debtor shall send a Solicitation

 Package (defined herein) upon each creditor or party-in-interest who is entitled to vote on the

 Plan.   The Solicitation Package shall include:      (i) a copy of this Order; (ii) the amended

 Disclosure Statement; (iii) the Plan Summary; (iv) the Plan; and (v) a ballot conforming with

 Official Form 14. The Solicitation Package shall also be served upon the United States Trustee

 (without a ballot). A certificate of service indicating compliance with this paragraph shall be

 filed with the Court within three business days of service.




                7.      On or before September 12, 2019, the Debtor(s) shall send a Confirmation

 Hearing Package (defined herein) upon all creditors and parties-in-interest pursuant to

 Federal Bankruptcy Rule 2002 to the extent such parties are not recipients of the Solicitation

 Package.

 Recipients of the Confirmation Hearing Package shall include each of the following: (i) each

 person or entity that filed a proof of claim; (ii) each person or entity listed on the schedules

 (including any party to an executory contract); (iii) any party that filed a request for notice under

                                                  3
 11218228.2
Case 17-24454-GLT           Doc 308    Filed 09/09/19 Entered 09/09/19 13:14:57             Desc Main
                                      Document      Page 4 of 8


 Federal Bankruptcy Rule 2002; (iv) any known holders of claims or equity interests in the

 Debtor(s); and (v) any other party contained on the creditors’ matrix maintained by the Court.

 The Confirmation Hearing Package shall include: (i) this Order; (ii) the Plan Summary; and

 (iii) a notice containing: (a) a statement that the person or entity is not eligible to cast a vote on

 the Plan; and (b) instructions for requesting a copy of the Plan at no cost to the requesting party.

 A certificate of service indicating compliance with this paragraph shall be filed with the Court

 within three business days.

                  8.      Pursuant to W.PA.LBR 3018-1(f), each ballot shall include a separate

 section for creditors to accept or reject any third-party release contained in the plan and shall be

 substantially in the form attached to this Order as Exhibit A.

                  9.      For purposes of voting on the Plan, only Holders of record, as of August

 20, 2019, of Allowed Claims otherwise entitled to vote to accept or reject the Plan will receive a

 Ballot and be entitled to vote on the Plan.



 Dated: 9/9/19
                                                    GREGORY
                                                     REGORYY L.
                                                             L. TADDONIO
                                                                TADDONI
                                                                     NIIO
                                                    UNITED STATES
                                                            T TES BANKRUPTCY JUDGE
                                                     NITED STA               JUD
 Case Administrator to Serve:
 Debtor
 Daniel DeMarco, Esq.
 Office of the U.S. Trustee




                                                   4
 11218228.2
Case 17-24454-GLT   Doc 308    Filed 09/09/19 Entered 09/09/19 13:14:57   Desc Main
                              Document      Page 5 of 8




                                    EXHIBIT A




                                        5
 11218228.2
      Case 17-24454-GLT        Doc 308     Filed 09/09/19 Entered 09/09/19 13:14:57           Desc Main
                                          Document      Page 6 of 8


                                UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF PENNSYLVANIA

           In re:                                               Chapter 11

           APPALACHIAN LIGHTING SYSTEMS, INC.,                  Case No. 17-24454-GLT

                           Debtor.

                                                            /

            [PROPOSED] CLASS [ ] BALLOT FOR ACCEPTANCE OR REJECTION OF
             DEBTOR’S FIRST AMENDED CHAPTER 11 PLAN OF REORGANIZATION
                               DATED SEPTEMBER 5, 2019

        Appalachian Lighting Systems, Inc. (the “Debtor”), filed the Debtor’s First Amended Chapter 11 Plan of
Reorganization Dated September 5, 2019 (the “Plan”) in this case. The Court has approved the Disclosure
Statement for Debtor’s First Amended Chapter 11 Plan of Reorganization Dated September 5, 2019 (the
“Disclosure Statement”) with respect to the Plan. The Disclosure Statement provides information to assist you in
deciding how to vote on the Plan using this ballot (the “Ballot”). If you do not have a Plan or Disclosure
Statement, you may obtain a copy from Hahn Loeser & Parks LLP, 200 Public Square, Suite 2800, Cleveland,
OH 44114, Attn: Colleen M. Beitel (Phone: (216) 274-2470). Court approval of the Disclosure Statement does
not indicate approval of the Plan by the Court.

       You should review the Disclosure Statement and the Plan before you vote. You may wish to seek
legal advice concerning the Plan and your classification and treatment under the Plan. Your claim has
been placed in Class [___] under the Plan. If you hold claims or equity interests in more than one class,
you will receive a Ballot for each class in which you are entitled to vote.

       If your Ballot is not received by Hahn Loeser & Parks LLP, 200 Public Square, Suite 2800,
Cleveland, OH 44114, Attn: Colleen M. Beitel, on or before ____________, 2019 by 5:00 p.m. E.T., unless
such deadline is otherwise extended, your vote will not count as either an acceptance or rejection of the
Plan.

       If the Plan is confirmed by the Bankruptcy Court, then it will be binding on you whether or
       not you vote.

                            ACCEPTANCE OR REJECTION OF THE PLAN

              The undersigned, the holder of a Class [___] claim against the Debtor in the unpaid amount
       of ________________________________ Dollars ($____________),

               [___] ACCEPTS THE PLAN                  [___] REJECTS THE PLAN




       11221771.1
Case 17-24454-GLT        Doc 308     Filed 09/09/19 Entered 09/09/19 13:14:57               Desc Main
                                    Document      Page 7 of 8




                                   THIRD PARTY RELEASE

         Section 7.5 of the Plan provides for the following release and waiver of claims:

             AS OF THE CONFIRMATION DATE, BUT SUBJECT TO THE
 OCCURRENCE OF THE EFFECTIVE DATE, NONE OF DEBTOR, REORGANIZED
 DEBTOR AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, THEIR
 RESPECTIVE PRESENT OR FORMER DIRECTORS, OFFICERS, EMPLOYEES,
 PREDECESSORS, SUCCESSORS, MEMBERS, AGENTS, REPRESENTATIVES,
 ATTORNEYS, ADVISORS, FINANCIAL ADVISORS, ACCOUNTANTS, AND
 INVESTMENT BANKERS, (IN EACH INSTANCE ACTING IN SUCH CAPACITY)
 (COLLECTIVELY THE “RELEASED PERSONS”) AND ANY PERSON CLAIMED TO
 BE LIABLE DERIVATIVELY THROUGH ANY RELEASED PERSON, SHALL HAVE
 OR INCUR ANY LIABILITY TO ANY PERSON FOR ANY CLAIM, OBLIGATION,
 RIGHT, CAUSE OF ACTION OR LIABILITY (INCLUDING, BUT NOT LIMITED TO,
 ANY CLAIMS ARISING OUT OF ANY ALLEGED FIDUCIARY OR OTHER DUTY AND
 THE AVOIDANCE OF PREFERENCES OR FRAUDULENT CONVEYANCES OR ANY
 DERIVATIVE CLAIMS) WHETHER KNOWN OR UNKNOWN, FORESEEN OR
 UNFORESEEN, EXISTING OR HEREAFTER ARISING, BASED IN WHOLE OR IN
 PART, ON ANY ACT OR OMISSION, TRANSACTION OR OCCURRENCE FROM THE
 BEGINNING OF TIME THROUGH THE EFFECTIVE DATE IN ANY WAY RELATING
 TO DEBTOR, THE CHAPTER 11 CASE, OR THE PLAN; AND ALL CLAIMS BASED
 UPON OR ARISING OUT OF SUCH ACTIONS OR OMISSIONS SHALL BE FOREVER
 WAIVED AND RELEASED (OTHER THAN THE RIGHT TO ENFORCE DEBTOR’S OR
 REORGANIZED DEBTOR’S OBLIGATIONS UNDER THE PLAN, AND THE
 CONTRACTS, INSTRUMENTS, NOTES, RELEASES, AGREEMENTS AND
 DOCUMENTS DELIVERED UNDER ANY SUCH PLAN); provided, however, THAT NO
 RELEASE PROVIDED UNDER THE PLAN SHALL AFFECT THE LIABILITY OF ANY
 PERSON: (a) THAT OTHERWISE WOULD RESULT FROM ANY ACTION OR
 OMISSION TO THE EXTENT THAT SUCH ACTION OR OMISSION IS DETERMINED
 IN A FINAL ORDER TO HAVE CONSTITUTED WILLFUL MISCONDUCT; and (b) TO
 THE EXTENT OF ANY RECOVERIES FOR A PREPETITION CLAIM AGAINST A
 RELEASED PARTY THAT MAY BE OBTAINED AGAINST A THIRD-PARTY
 INSURER (BUT, FOR THE AVOIDANCE OF DOUBT, ANY CLAIM TO WHICH AN
 INSURER MAY BE SUBROGATED SHALL REMAIN SUBJECT TO THIS RELEASE);
 and provided further, however, THAT NOTWITHSTANDING THE RELEASES
 PROVIDED UNDER THE PLAN, ANY CLAIM ASSERTED AGAINST REORGANIZED
 DEBTOR PURSUANT TO SECTION 7.3 OF THIS PLAN SHALL REMAIN SUBJECT
 TO ANY RIGHT OF SET-OFF THAT OTHERWISE WOULD BE AVAILABLE TO
 DEBTOR OR REORGANIZED DEBTOR IN THE ABSENCE OF ANY SUCH RELEASE.
 NOTWITHSTANDING ANYTHING IN THIS PARAGRAPH 7.5 TO THE CONTRARY,
 NOTHING IN THIS PARAGRAPH 7.5 SHALL RELEASE OR WAIVE THE CLAIMS
 AND/OR CAUSES OF ACTION OF THE K-I PARTIES AGAINST JAMES WASSEL
 THAT ARE AND COULD BE MADE THE SUBJECT OF THE ADVERSARY



 11221771.1
Case 17-24454-GLT             Doc 308      Filed 09/09/19 Entered 09/09/19 13:14:57            Desc Main
                                          Document      Page 8 of 8


 PROCEEDING (AS DEFINED IN THE K-I SETTLEMENT AGREEMENT), THE
 RELEASE AND WAIVER OF WHICH ARE CONTROLLED BY THE K-I
 SETTLEMENT AGREEMENT IF, AS, WHEN AND TO THE EXTENT APPROVED BY
 THE BANKRUPTCY COURT.


      IMPORTANT INFORMATION REGARDING THE THIRD PARTY RELEASE:

      IF YOU ARE ENTITLED TO VOTE TO ACCEPT OR REJECT THE PLAN, YOU MAY
 OPT OUT OF THE THIRD PARTY RELEASE PROVIDED IN ARTICLE VIII OF THE PLAN
 BY CHECKING THE BOX BELOW AND YOU WILL NOT BE BOUND BY SUCH
 RELEASE. CHECK THE BOX BELOW IF YOU ELECT NOT TO GRANT THE THIRD
 PARTY RELEASE CONTAINED IN SECTION 7.5 OF THE PLAN. THE ELECTION TO
 WITHHOLD CONSENT TO GRANT SUCH RELEASE IS AT YOUR OPTION. IF YOU VOTE
 TO ACCEPT OR REJECT THE PLAN AND SUBMIT YOUR BALLOT WITHOUT
 CHECKING THE BOX BELOW, YOU WILL BE DEEMED TO CONSENT TO THE THIRD
 PARTY RELEASE SET FORTH IN SECTION 7.5 OF THE PLAN. LIKEWISE, IF YOU FAIL
 TO VOTE, YOU WILL BE DEEMED TO HAVE CONSENTED TO THE THIRD PARTY
 RELEASE.

           The Holder of the claim described above elects to:

           [___] Opt Out of the Third Party Release.




  Dated:
                                                       Print or type name of Creditor


                                                       Signature

                                                       Title (if corporation or partnership)

                                                       Address



 RETURN THIS COMPLETED BALLOT TO: Hahn Loeser & Parks LLP, 200 Public Square, Suite 2800,
 Cleveland, OH 44114, Attn: Colleen M. Beitel, using the envelope provided by the Debtor. DO NOT MAIL
 YOUR BALLOT TO THE BANKRUPTCY COURT OR FILE YOUR BALLOT WITH THE
 BANKRUPTCY COURT.




 11221771.1
